Name: 75/437/EEC: Council Decision of 3 March 1975 concluding the Convention for the prevention of marine pollution from land-based sources
 Type: Decision
 Subject Matter: management;  environmental policy;  deterioration of the environment;  international affairs;  European construction
 Date Published: 1975-07-25

 Avis juridique important|31975D043775/437/EEC: Council Decision of 3 March 1975 concluding the Convention for the prevention of marine pollution from land-based sources Official Journal L 194 , 25/07/1975 P. 0005 - 0005 Finnish special edition: Chapter 15 Volume 1 P. 0227 Swedish special edition: Chapter 15 Volume 1 P. 0227 Spanish special edition: Chapter 15 Volume 1 P. 0098 Portuguese special edition Chapter 15 Volume 1 P. 0098 COUNCIL DECISION of 3 March 1975 concluding the convention for the prevention of marine pollution from land-based sources (75/437/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (1); Whereas the declaration of the Council of the European Communities and of the representatives of the Governments of the Member States meeting in the Council of 22 November 1973 (2) on the programme of action of the European Communities on the environment, emphasizes that it is important for the Community to take measures to combat marine pollution in general, and provides amongst other things for Community action with a view to combating marine pollution from land-based sources; Whereas the convention for the prevention of marine pollution from land-based sources of 21 February 1974, also provides for the preparation and implementation of programmes intended either to eliminate or to reduce this type of pollution in the North East Atlantic; Whereas it appears necessary for the Community to conclude this convention in order to attain, in the course of the operation of the common market, one of the objectives of the Community in the fields of the protection of the environment and the quality of life, and whereas no provision is made in the Treaty for the necessary powers; Whereas the representative of the Community within the Commission established under the convention should be designated, HAS DECIDED AS FOLLOWS: Article 1 The convention for the prevention of marine pollution from land-based sources is hereby concluded on behalf of the Community. The text of the convention is annexed hereto. Article 2 The President of the Council shall be authorized to designate the persons empowered to sign the convention and to confer on them the powers they require to bind the Community. Article 3 The Community shall be represented by the Commission in the Commission established under Article 15 of the convention. The Commission shall in that body put forward the position of the Community in accordance with such Directives as the Council may give it. Done at Brussels, 3 March 1975. For the Council The President J. KEATING (1)OJ No C 127, 18.10.1974, p. 32. (2)OJ No C 112, 20.12.1973, p. 1.